United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-973
Issued: January 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 20121 appellant, through her counsel, filed an appeal of a September 27,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying a recurrence
of disability. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
and after January 15, 2011 due to an accepted right ankle contusion and reflex sympathetic
dystrophy.

1

Counsel’s request for appeal was postmarked March 23, 2012 and received by the Clerk of the Board on
March 27, 2012.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel asserts that OWCP incorrectly found that an increase in pain caused
by accepted complex regional pain syndrome did not constitute a recurrence of disability. He
noted that the accepted condition was a pain syndrome and that its documented spontaneous
increase was therefore a recurrence of disability. Counsel asserted that the opinion of an
attending pain management specialist was sufficient to establish the claimed recurrence of
disability.
FACTUAL HISTORY
OWCP accepted that on June 2, 2009 appellant, then a 31-year-old full-time program
assistant, sustained a right ankle contusion with reflex sympathetic dystrophy/complex regional
pain syndrome when struck by a metal wheelchair footrest. Appellant stopped work on June 2,
2009 and received compensation for temporary total disability. She first sought treatment from
Dr. Edward L. Chairman, an attending podiatrist. In a June 4, 2009 report, Dr. Chairman noted
that she had surgery on her right Achilles tendon in September 2009 and a previously accepted
occupational injury to the right foot on November 4, 2008. Dr. Jason H. Lee, an attending
physician Board-certified in physiatry and pain medicine, treated appellant beginning on
June 23, 2009. As conservative measures did not resolve appellant’s pain symptoms or the
objective skin temperature and color changes in the right foot, Dr. Lee implanted a spinal
stimulator on November 24, 2009, approved by OWCP.
Appellant returned to work for four hours a day as a program assistant on April 19, 2010.
She received wage-loss compensation for the remaining four hours a day through
January 14, 2011. Appellant remained under treatment.
On January 24, 2011 appellant filed a recurrence of disability, asserting that the accepted
condition worsened on January 13, 2011 such that she could no longer perform her modified
position. She explained that she experienced a sudden intensification of right foot and leg pain
while sitting at her desk at work. Appellant then sought treatment at a hospital emergency room.
She stopped work on January 14, 2011. Appellant claimed compensation for total disability
from January 20, 2011 onward. OWCP continued to compensate her for four hours a day of
wage loss.
In a January 19, 2011 report, Dr. John Park, an attending physician Board-certified in
pain management, noted examining appellant on January 14, 2011. He opined that she could not
work due to chronic pain caused by the accepted reflex sympathetic dystrophy syndrome.
Dr. Park recommended stress reduction therapy. He held appellant off work through
February 18, 2011.
In a February 9, 2011 letter, OWCP advised appellant of the type of evidence needed to
establish her claim, including a narrative report from her physician documenting a spontaneous
worsening of the accepted condition disabling her from performing her part-time position.
Dr. Park submitted February 9 and March 1, 2011 reports noting that appellant had poor
pain control despite the spinal cord stimulator and medication. He found her totally disabled for
work due to complex regional pain syndrome.

2

On April 4, 2011 OWCP obtained a second opinion from Dr. Mohammad Aslam, a
Board-certified neurologist, who reviewed medical records and a statement of accepted facts
provided by OWCP. Dr. Aslam related appellant’s symptoms of bilateral lower extremity pain.
On examination, he noted stocking anesthesia in both legs and muscle tightness in the right foot
and knee. Dr. Aslam diagnosed complex regional pain syndrome/reflex sympathetic dystrophy
with an emotional overlay. He found appellant able to resume working four hours a day, noting
that there was no objective evidence that the accepted condition worsened as of
January 13, 2011.
By decision dated May 4, 2011, OWCP denied appellant’s claim for a recurrence of
disability on the grounds that the medical evidence was insufficient to establish a worsening of
the accepted reflex sympathetic dystrophy syndrome on January 15, 2011. It accorded the
weight of the medical evidence to Dr. Aslam as he was a Board-certified neurologist while
Dr. Park was Board-certified in pain management.
In a May 11, 2011 letter, appellant, through counsel, requested a telephonic hearing, held
August 3, 2011. At the hearing, she stated that, in mid-January 2011, she observed an objective
increase in swelling in the right calf and knee, with muscle spasms in the right leg. Appellant’s
physician also observed increased atrophy in the right calf. Counsel asserted that Dr. Park’s
May 10, 2011 opinion created a conflict with that of Dr. Aslam, requiring appointment of a
referee medical specialist. Appellant submitted additional evidence.
Dr. Park noted worsening right lower extremity pain with muscle spasms on March 243
and April 19, 2011. In a May 10, 2011 report, he diagnosed worsening chronic regional pain
syndrome and neuropathic pain. Dr. Park contended that reflex sympathetic dystrophy syndrome
was a pain syndrome treated by pain management specialists, not neurologists and that his
expertise in the condition was superior to that of Dr. Aslam. He explained that appellant’s
subjective reports of increased pain beginning on January 13, 2011 correlated well with the
objective findings on January 14, 2011 examination of “increased allodynia and hyperesthesia.
In addition, [appellant had] discoloration and swelling of the lower extremities … consistent with
RSD [reflex sympathetic dystrophy].” Dr. Park characterized her as honest and realistic in
describing her symptoms. He submitted June 14 and August 30, 2011 reports finding increased
swelling of both legs.
By decision dated and finalized September 27, 2011 an OWCP hearing representative
affirmed OWCP’s May 4, 2011 decision, finding that appellant had not established a recurrence
of disability on and after January 15, 2011. The hearing representative found that Dr. Park
presented insufficient objective evidence of a worsening of the claimed complex regional pain
syndrome.

3

In a March 23, 2011 report, Dr. Shailen Jalali, an attending physician Board-certified in pain management and
an associate of Dr. Park, observed allodynia and hyperesthesia in the lower extremities. He diagnosed chronic
regional pain syndrome and neuropathic pain.

3

LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”4 When an employee, who is
disabled from the job he or she held when injured on account of employment-related residuals,
returns to a light-duty position or the medical evidence establishes that the employee can perform
the light-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence, a recurrence of total disability and to show that he or she
cannot perform such light duty. As part of this burden, the employee must show a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the lightduty job requirements such that the position exceeds the employee’s physical limitations.5 An
award of compensation may not be based on surmise, conjecture or speculation or on appellant’s
unsupported belief of causal relation.6
Section 8123 of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.7 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.8
ANALYSIS
OWCP accepted that appellant sustained a right ankle contusion with consequential
reflex sympathetic dystrophy/complex regional pain syndrome. Appellant remained off work
from June 2, 2009 to April 18, 2010. She returned to work for four hours a day on
April 19, 2010. Appellant claimed a recurrence of disability commencing January 13, 2011
while working four hours a day. She described a sudden, spontaneous worsening of her right
lower extremity symptoms while sitting at her desk at work.
Dr. Park, an attending physician Board-certified in pain management, found appellant
totally disabled for work as of January 14, 2011 due to complex regional pain syndrome of the
right lower extremity. He noted that medication and a spinal cord stimulator did not alleviate her
4

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
5

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also
Terry R. Hedman, 38 ECAB 222 (1986).
6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

8

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

symptoms. On April 4, 2011 appellant obtained a second opinion from Dr. Aslam, a Boardcertified neurologist, who found that the accepted complex regional pain syndrome did not
disable appellant from working four hours a day. Dr. Aslam stated that the medical record did
not support a worsening of the accepted condition in mid-January 2011. OWCP denied
appellant’s recurrence claim on May 4, 2011 based on his report as the weight of the medical
evidence.
Following an August 3, 2011 hearing, Dr. Park responded to Dr. Aslam’s opinion in a
May 10, 2011 letter. He explained that, on January 14, 2011 examination, appellant exhibited an
objective increase in allodynia and hypoesthesia, with swelling and discoloration of the lower
extremities. Dr. Park opined that these clinical findings, correlated well with appellant’s account
of increased pain beginning on January 13, 2011. He assessed appellant as honest and realistic in
describing her symptoms. OWCP affirmed the denial of her recurrence claim on September 27,
2011, again according Dr. Aslam the weight of the medical evidence.
Dr. Park opined that objective findings on a January 14, 2011 examination were
consistent with appellant’s account of a worsening of symptoms on January 13, 2011. In
contrast, Dr. Aslam found that the medical evidence did not support a worsening of the accepted
condition in mid-January 2011. The Board therefore finds that there is an outstanding conflict of
medical opinion between Dr. Park and Dr. Aslam regarding whether she sustained a recurrence
of disability on and after January 15, 2011 due to the accepted reflex sympathetic dystrophy
syndrome, disabling her from her modified position. The case will be remanded to OWCP for
selection of an impartial medical examiner to resolve the conflict of opinion.9 Following this and
any other development deemed necessary, OWCP shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision due to a conflict of medical
opinion.

9

Supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 27, 2011 is set aside and the case remanded to OWCP
for further action consistent with this opinion.
Issued: January 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

